Citation Nr: 0218650	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  00-11 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to September 9, 
1998, for the grant of service connection for depressive 
mood disorder with schizophrenia.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from February 1980 to 
August 1981.

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which assigned a 20 percent 
rating for the veteran's residuals of a healed left 
basilar skull fracture with secondary partial seizure 
disorder, effective as of September 9, 1998, as well as 
granted service connection for depressive mood disorder 
with schizophrenia and assigned a 30 percent rating also 
effective from September 1998.  The veteran appealed these 
decisions.  The issue of the effective date of the award 
of service connection for depressive mood disorder with 
schizophrenia was remanded to the RO in a Board decision 
dated in July 2001.  That decision also denied an earlier 
effective date for the 20 percent evaluation for residuals 
of left basilar skull fracture.  

At the video conference hearing before the undersigned 
Board Member, it was clarified that the veteran was 
appealing the issue of entitlement to an earlier effective 
date for the grant service connection for the award of 
service connection for depressive mood disorder with 
schizophrenia.  It was further explained that only if a 
favorable determination is reached on the service 
connection issue could the issue of an earlier effective 
date for the award of the 30 percent rating for that 
disability be adjudicated, should the veteran wish to make 
such a claim. 

In the July 2001 Board decision, the Board instructed the 
RO to address the veteran's contentions that there was 
clear and unmistakable error (CUE) in a 1981 rating 
decision that failed to address the issue of service 
connection for schizophrenic disorder when it denied 
service connection for a condition initially characterized 
by the RO as a nervous condition and denied as immature 
personality.  In connection with this contention, the 
veteran had urged that the RO erred in not ordering a 
medical opinion at the time of the 1981 denial in view of 
the reference to an underlying schizophrenic disorder 
noted on a 1981 VA examination.  The RO in fact addressed 
the veteran's contentions of CUE thoroughly in a March 
2002 rating decision.  The Board notes that the veteran 
did not file a notice of disagreement with that decision 
finding no CUE in the 1981 decision.  The veteran was 
specifically informed that he would have to submit a 
notice of disagreement if he sought to appeal this 
decision.  The veteran in fact did submit a notice of 
disagreement with another issue denied in that decision, 
service connection for headaches.  The document was 
clearly labeled, indicating that the veteran 'disagreed 
with' the decision denying service connection for 
headaches.  That issue is being developed at the RO and is 
not presently on appeal before the Board.  Given that the 
veteran was given specific notice that he had to disagree 
with the CUE decision in order to appeal that issue, and 
the fact that he did in fact file a notice of disagreement 
with another issue denied at that time, the Board finds 
that the veteran's submissions do not show that he 
appealed the CUE issue.  Thus, the only issue currently on 
appeal remains the issue of entitlement to an earlier 
effective date for the grant of service connection for 
depressive mood disorder with schizophrenia.  This will be 
addressed in this decision.  

In light of the aforementioned, the Board considers that 
the development requested in the Board remand has been 
accomplished to the extent possible, and the case was 
properly returned to the Board.


FINDINGS OF FACT


1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims 
Assistance Act of 2000. 

2.  In November 1999, the RO issued a rating decision 
granting service connection for depressive mood disorder 
with schizophrenia as secondary to service-connected 
residuals of left basilar skull fracture, healed with 
partial secondary partial seizure disorder; a May 2000 
rating decision granted an effective date of September 9, 
1998, the date of the claim of service connection for 
schizophrenia. 

3.  The veteran first filed a claim for service connection 
for schizophrenia on September 9, 1998 and the evidence 
received after the veteran submitted his claim of includes 
medical evidence of a confirmed diagnosis of 
schizophrenia. 


CONCLUSION OF LAW

The requirements for an effective date prior to September 
9, 1998, for the grant of service connection for 
depressive mood disorder with schizophrenia have not been 
met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The appellant has theorized that the proper effective date 
for his grant of service connection for depressive mood 
disorder with schizophrenia is in 1981 when he separated 
from service.  He urges that a VA examination showing an 
indication of underlying schizophrenia dated within a year 
of that separation supports his claim. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by VA.  In pertinent part, this law redefines 
the obligations of the VA with respect to the duty to 
assist. 

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The amendments were effective from 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), 
and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"provisions of this rule merely implement the VCAA, and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions are 
likewise satisfied. 

Pursuant to the VCAA, VA has a duty to notify the veteran 
and his representative of any information and evidence 
necessary to substantiate a claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.156(b)).  Further, VA has a 
duty to assist the veteran in obtaining evidence necessary 
to substantiate his claim, although the ultimate 
responsibility for furnishing evidence rests with the 
veteran.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)). 

From a review of the record, the Board finds that VA's 
redefined duty to assist as set forth in the VCAA has been 
fulfilled by the RO in adjudicating the effective date 
claim.  During the course of this appeal, the veteran has 
been provided adequate notice as to the evidence needed to 
substantiate his claim for entitlement to an earlier 
effective date for establishment of service connection for 
depressive mood disorder with schizophrenia.  The 
discussions as contained in the rating decisions, the 
statement of the case, the supplemental statements of the 
case, and specifically in correspondence to the veteran 
from the Board about the VCAA have provided him with 
sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim.  In the May 2000 statement of the case, as well as 
in the August 2000 supplemental statement of the case, the 
veteran was given the laws with regard to earlier 
effective dates.  In an October 2002 letter from the 
Board, the veteran was advised of the requirements for an 
earlier effective date for service connection claims, and 
he was specifically informed of the VA's duty to notify 
him and the duty to assist and what actions the veteran 
should do and what actions the VA would undertake.  He was 
told that evidence needed to substantiate his claim for 
entitlement to an effective date prior to September 9, 
1998, for the grant of service connection for depressive 
mood disorder with schizophrenia would be evidence tending 
to show that he had an earlier unadjudicated claim and he 
was entitled to service connection at the time of that 
claim, as the effective date for an award of compensation 
was the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  However, if a 
claim is received within 1 year after separation from 
service, the effective date is the day following 
separation from active service or date entitlement arose.  
See 38 C.F.R. §3.400 (2001).  The Board finds, therefore, 
that such documents are in compliance with the VA's 
revised notice requirements including advising him what 
actions he is responsible for and what the VA would do.  
Accordingly, the Board finds that the VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2002).  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary to 
assist the veteran in substantiating his claim has been 
identified and obtained.  The evidence of record includes 
the veteran's service medical records from active duty, 
records of treatment following service, reports of VA 
rating examinations, testimony and personal statements 
offered in support of his claim.  The veteran was invited 
to identify additional evidence, specifically in the 
Board's aforementioned October 2002 letter, that could be 
obtained by the VA to assist the veteran in his claim.  He 
has identified no such evidence but he has submitted 
argument which has been associated with the claim.  The 
Board is unaware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts have been made by the VA to 
obtain the evidence necessary to substantiate the 
veteran's claim.  Thus, the obligation that the RO provide 
the claimant with any notice about how the 
responsibilities are divided between VA and the claimant 
in obtaining evidence are met.  The Board finds that no 
further assistance to the veteran regarding development of 
evidence is required, and would otherwise be unproductive.  
Consequently, the Board finds that additional development 
of this matter, including development for a medical 
opinion is not necessary.  38 U.S.C.A. § 5103A(d)(1)) 
(West 1991 & Supp. 2002).  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  


II. Effective Date Claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002) 
and 38 C.F.R. § 3.400 (2001).  Unless specifically 
provided otherwise, the effective date of an award of 
service connection based on an original claim or a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).

The Board notes that the veteran seeks to have his 
service-connected depressive mood disorder with 
schizophrenia rated from as early a date as possible.  In 
this regard, both his written statements and his testimony 
provided during his video hearing before the undersigned 
Board member clearly indicate that the veteran is seeking 
an effective date earlier than September 1998 for the 
grant of service connection for a depressive mood disorder 
with schizophrenia.  In his March 2000 notice of 
disagreement, the veteran indicated that he was seeking an 
earlier effective date for his depressed mood with 
schizophrenia.  He asserted that he never had this problem 
prior to hitting his head in service.  The veteran has 
also indicated that he believes that a 1981 VA psychiatric 
examination which contained findings of an underlying 
schizophrenic disorder actually was an informal claim for 
service connection that condition.  Although the veteran 
has asserted he believes that the RO committed clear and 
unmistakable error (CUE) in a 1981 decision which did not 
address the issue of schizophrenia when it denied a 
nervous condition as a residual of the skull fracture, as 
discussed in the Introduction of this decision, he did not 
appeal the RO's March 2002 denial of his CUE claim and 
issue is not before the Board.  

The veteran urges that the effective date should be in 
1981 because he had filed a claim for residuals of hitting 
his head at that time upon separation from active service.  
A September VA examination 1981 report, dated within a 
year of service and associated with an October 1981 rating 
decision, actually shows a diagnosis of immature 
personality with an addendum on a separate page indicating 
that the auditory hallucinations from which the veteran 
occasionally suffered, "would indicate an underlying 
schizophrenic disorder."  

Subsequent to the Board's remand of this matter, the RO 
reviewed the veteran's claim as to whether there was clear 
and unmistakable error in the 1981 rating decision.  
Although that claim is not on appeal at this time, the 
Board notes parenthetically that, consistent with 
controlling law, the RO in 2002 sought to determine if any 
document prior to the September 1998 claim could be 
liberally construed to constitute an unadjudicated claim 
for service connection for a schizophrenic disorder.  See 
38 C.F.R. § 3.1(p) (2001).  The RO reviewed the veteran's 
1981 application for service connection which identified 
dizziness, fainting, perforated ear drum and fractured 
skull associated with falling and hitting his head in 
service.  The RO concluded that the veteran had not 
claimed service connection for schizophrenia or depressive 
mood disorder with schizophrenia at the time of the 1981 
rating decision.  In its 2002 decision, the RO concluded 
that the 1981 rating did not fail to address a claim for 
such a disorder because nowhere was it suggested that the 
schizophrenic reaction, referred to in the 1981 medical 
addendum, was related to the head injury in service.  It 
noted that the RO decision in October 1981 did not take 
issue with or grant service connection for schizophrenia 
as claimed by the veteran.  The 1981 rating is final and 
the Board finds no informal claim for service connection 
dating from that time.  There is no prior unadjudicated 
claim for depressive mood disorder with schizophrenia.  

Again, parenthetically, the Board notes that the veteran 
claims the VA examination in 1981 was inadequate.  In 
considering whether the October 1981 rating was CUE the RO 
noted that there was no confirmed diagnosis of 
schizophrenia in 1981 and the veteran had not claimed 
service connection for schizophrenia at that time.  As 
discussed above, the veteran has not appealed the March 
2002 rating decision finding no CUE in the October 1981 
rating and therefore, that question is not before the 
Board.   The Board also notes, to clarify a point for the 
veteran, that even if the 


RO action in 1981 amounted to a failure of the duty to 
assist in providing another examination, a failure of the 
duty to assist is not CUE as defined in the pertinent law 
and regulations. 

Again, the Board notes that, as the veteran did not appeal 
the 2002 RO rating decision finding no CUE in the 1981 
decision, the veteran's arguments with regard to CUE in 
the 1981 rating decision are not before the Board for 
review.  

The veteran's claim of entitlement to service connection 
for depressive disorder with schizophrenia was filed on 
September 9, 1998. 

Under 38 C.F.R. § 3.400(b)(ii)(B)(2), the effective date 
of an award of service connection is the day following 
separation from active service or the date entitlement 
arose if the claim was received within one year of 
separation from service; otherwise, the date of receipt of 
the claim, or the date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(b)(ii)(B)(2).  In this case, 
the date of claim is September 9, 1998.  

Statutory and regulatory provisions require that VA look 
to all communications from the veteran which may be 
interpreted as applications or claims - both formal and 
informal - for benefits.  In particular, the VA is 
required to identify and act on informal claims for 
benefits.  See generally 38 U.S.C.A. § 5110(b)(3) (West 
1991); 38 C.F.R. §§ 3.1(p), 3.155(a) (2001); see also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
An informal claim must identify the benefit sought.  See 
38 C.F.R. § 3.155(a) (2001).  An informal claim seeking 
service connection for depressive mood disorder with 
schizophrenia prior to September 9, 1998, has not been 
received.  The veteran seems to rely upon the VA 
examination notation in 1981 indicating an underlying 
schizophrenic disorder as the basis for an earlier 
effective date; however, the subsequent 1981 rating 
decision is final and the veteran is not shown to have 
filed a claim for service connection for schizophrenia, a 
necessary element to determine the appropriate effective 
date, until September 1998. 

The date of a VA outpatient or hospital examination or the 
date of hospital admission to a VA or uniformed services 
hospital, or the date of the veteran's admission to a non-
VA hospital, where the veteran was maintained at VA 
expense, will be accepted as the date of receipt of a 
claim under certain circumstances, such as a claim for 
increase, but that is not the situation presented in this 
case.  See 38 C.F.R. § 3.157(b)(1) (2001).  The cited 
regulation concerns claims for increase ratings of already 
service-connected disabilities not, as the case here, a 
claim for service connection. 

Records associated with the September 1998 claim include 
those obtained from the VA medical center dated from 
December 1998.  The records show findings of schizophrenia 
dated from that time.  The effective date of a claim for 
service connection is the date of claim or the date of 
entitlement whichever is later.  The RO granted service 
connection effective from September 9, 1998, which is the 
date of claim.  Even assuming for the moment that the 
notion in 1981 represented the initial manifestation of 
schizophrenia, the veteran did not file a claim until 
September 9, 1998.  As such, an earlier effective date for 
service connection is not warranted.  In conclusion, the 
Board finds that the preponderance of the evidence is 
against the veteran's claim for an earlier effective date 
for service connection.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard See VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096, 2098-2099 (2000); also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (holding 
that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Accordingly, the appeal is denied.  
Accordingly, the veteran is entitled to an effective date 
of September 9, 1998, and no earlier, for the award of 
service connection for depressive mood disorder with 
schizophrenia.



ORDER

An effective date prior to September 9, 1998, for the 
grant of service connection for depressive mood disorder 
with schizophrenia, is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

